  Case 6:21-cv-00021-JRH-BWC Document 10 Filed 05/03/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GERALD STOKES,

                Plaintiff,                                 CIVIL ACTION NO.: 6:21-cv-21

        v.

 GEORGIA STATE PRISON, et al.,

                Defendants.



                                           ORDER

       Plaintiff, seeking to proceed in forma pauperis, brought this action under 42 U.S.C.

§ 1983. By Order dated March 30, 2021, the Court advised Plaintiff of the Prison Litigation

Reform Act’s procedures and requirements for filing and litigating prison civil rights suits.

Doc. 6. The Court granted Plaintiff leave to proceed in forma pauperis and instructed him to

sign and return the Consent to Collection of Fees from his Trust Account attached to the Court’s

Order. Plaintiff has not returned his consent form. The Court advises Plaintiff he must return his

consent form within 14 days from the date of this Order to proceed with this action. If Plaintiff

does not timely respond to this Order, the Court will recommend dismissal of Plaintiff’s case

without prejudice for failure to prosecute and follow this Court’s Orders.

       The Court DIRECTS the Clerk of Court to send Plaintiff a copy of this Order, including

the attached consent form, and the Court’s prior Order, doc. 6. Plaintiff shall have 14 days from

the date of this Order to complete and return this form to the Court. Should Plaintiff fail to
  Case 6:21-cv-00021-JRH-BWC Document 10 Filed 05/03/21 Page 2 of 3




complete and return this form within these 14 days, the Court will presume Plaintiff does

not intend to pursue this action and will dismiss this case without prejudice.

       SO ORDERED, this 3rd day of May, 2021.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
  Case 6:21-cv-00021-JRH-BWC Document 10 Filed 05/03/21 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GERALD STOKES,

                Plaintiff,                                  CIVIL ACTION NO.: 6:21-cv-21

        v.

 GEORGIA STATE PRISON, et al.,

                Defendants.


             CONSENT TO COLLECTION OF FEES FROM TRUST ACCOUNT

        As a condition to proceeding with this lawsuit, I hereby consent for the appropriate prison
officials to withhold from my prison account and pay to the Court an initial partial filing fee
equal to 20 percent of the greater of:

       (a)     the average monthly deposits to my account, or

       (b)     the average monthly balance in my account

for the six-month period immediately preceding the filing of my complaint. I understand that I
may not withdraw any monies from my account until this initial payment has been paid.

        After the payment of any initial partial filing fee, I further consent for the appropriate
prison officials to collect from my account on a continuing basis each month an amount equal
to 20 percent of all deposits credited to my account during the preceding month. Each time the
set aside amount reaches $10.00, the trust officer shall forward the payment to the Clerk’s
Office, United States District Court, until such time as the $350.00 filing fee is paid in full. In
the event that I file a Notice of Appeal, I also give my consent for the appropriate prison officials
to similarly collect from my account the applicable appellate court filing fee.

       By executing this document, I also authorize collection on a continuing basis of any
additional costs which may be imposed by the Court.


Date: _____________________           Plaintiff’s Signature: _________________________

                                      Plaintiff’s Prison No.: ________________________
